      Case 1:19-cv-00086-JCG Document 11                Filed 06/20/19     Page 1 of 6




                                     BEFORE THE
                     UNITED STATES COURT OF INTERNATIONAL TRADE


                                                   )
 SEAH STEEL CORPORATION,                           )
                                    Plaintiff,     )
                                                   )
                        v.                             Court No. 19-00086
                                                   )
 UNITED STATES,                                    )
                                    Defendant.     )
                                                   )


                                         COMPLAINT

     Plaintiff SeAH Steel Corporation (“Plaintiff”), files this complaint to contest the final

determination by the U.S. Department of Commerce (“Commerce”) in the administrative

review of the antidumping order on Certain Oil Country Tubular Goods (“OCTG”) from

Korea for the September 1, 2016, to August 31, 2017, review period.

                                        JURISDICTION

    1.    This action arises out of an antidumping duty administrative review conducted

by Commerce pursuant to Section 751 of the Tariff Act of 1930, as amended (the “Act”),

19 U.S.C. § 1675. Commerce published notice of the final results of the review in the

Federal Register on May 24, 2019. See Certain Oil Country Tubular Goods from the

Republic of Korea: Final Results of the Antidumping Duty Administrative Review; 2016-

2017, 84 Fed. Reg. 24085 (May 24, 2019) (hereinafter referred to as the “Final Results”).

    2.    This action is commenced pursuant to Sections 516A(a)(2)(A) and (B)(iii) of the

Tariff Act of 1930, as amended (the “Act”), 19 U.S.C. §§ 1516a(a)(2)(A) and (B)(iii).

Consequently, this Court has jurisdiction over this matter by reason of 28 U.S.C.
      Case 1:19-cv-00086-JCG Document 11               Filed 06/20/19      Page 2 of 6




§ 1581(c), which confers upon the Court exclusive jurisdiction over civil actions

commenced under Section 516A of the Act.

                    PLAINTIFF’S STANDING TO COMMENCE THIS ACTION

     3.   Plaintiff is a producer and exporter of OCTG from Korea, the subject

merchandise at issue in this appeal. Plaintiff participated as a respondent in the

administrative review of the antidumping order that is the subject of this appeal.

Accordingly, Plaintiff is an “interested party” within the meaning of Section 771(9)(A) of

the Act, as amended 19 U.S.C. § 1677(9)(A), and has standing to commence this action

pursuant to Section 516A(d) of the Act (19 U.S.C. § 1516a(d)) and 28 U.S.C. § 2631(c).

                                TIMELINESS OF THIS ACTION

     4.   On May 24, 2019, the Final Results were published in the Federal Register. See

Certain Oil Country Tubular Goods from the Republic of Korea: Final Results of the

Antidumping Duty Administrative Review; 2016-2017, 84 Fed. Reg. 24085 (May 24,

2019).

     5.   On June 3, 2019, Plaintiff initiated this action by filing a summons and this

complaint within the time specified by Section 516A(a)(5) of the Act, 19 U.S.C.

§ 1516a(a)(5), which permits parties to challenge the final results of administrative reviews

of antidumping orders by filing a summons within 30 days after publication of the final

results, and a complaint within 30 days thereafter.

                                   STATEMENT OF CLAIMS

     6.   Commerce’s final determination in the administrative review of the antidumping

order on OCTG from Korea for the September 1, 2016, to August 31, 2017, review period




                                             -2-
      Case 1:19-cv-00086-JCG Document 11               Filed 06/20/19     Page 3 of 6




was arbitrary and capricious, unsupported by substantial evidence on the record, or

otherwise not in accordance with law for the following reasons, among others:

    (1) Commerce’s adjustment to the cost of hot-rolled steel coils used in its calculation

         of SeAH’s cost of production and constructed value based on its finding that a

         “particular market situation” existed in Korea is inconsistent with the relevant

         provisions of the statute, and with this Court’s recent decision in Nexteel Co. v.

         United States, No. 17-00091, slip op. at 18 (Ct. Int’l Trade Jan. 2, 2019), and is

         not supported by substantial evidence on the record.

    (2) Commerce’s calculation of SeAH’s profit included in constructed value

         improperly relied on outdated information from a market that was not viable

         during the period of review when more contemporaneous information from sales

         in the global market were submitted to Commerce.

    (3) Commerce’s use of an “average-to-transaction” comparison methodology to

         determine the dumping margins during the review period was not consistent with

         the statutory conditions for the use of such a methodology, because, inter alia,

         Commerce’s decision was based on an analysis that: (i) utilized arbitrary

         thresholds and cut-offs that were neither adopted through a notice and comment

         rulemaking procedure nor supported by an analysis of the evidence on the record

         of the specific proceeding, (ii) failed to provide the adequate explanation

         required by the statute as to why the normal average-to-average methodology

         could not address the alleged “pattern” of price differences Commerce claimed to

         have identified, and (iii) improperly treated negative dumping margins found for




                                            -3-
 Case 1:19-cv-00086-JCG Document 11               Filed 06/20/19      Page 4 of 6




    individual transactions as if they were zero margins for purposes of calculating

    the overall weighted-average dumping margin for SeAH.

(4) Commerce improperly “capped” the adjustment to SeAH’s U.S. prices for freight

    revenue where the amount charged to customers for freight exceeded the actual

    freight costs incurred on the relevant sale (thus failing to take into account the

    full sales revenue received on the transaction) on the theory that the freight

    revenue constituted a separate sale of services, even though Commerce did not

    limit the adjustment for freight costs incurred where those costs exceeded the

    amount charged to the customer for freight.

(5) Commerce improperly classified general and administrative expenses incurred

    by SeAH’s U.S. affiliate Pusan Pipe America, Inc., as selling expenses to be

    deducted from the calculation of Constructed Export Price, in contravention of

    the statute, Commerce’s own past decisions, and generally recognized

    accounting principles.

(6) Commerce improperly included inventory valuation losses for raw materials and

    work-in-process in its calculation of SeAH’s general and administrative expenses

    in contravention of its prior decisions, resulting in a double counting of those

    costs.

(7) Commerce improperly included a penalty imposed by the Korea Fair Trade

    Commission in its calculation of SeAH’s general and administrative expenses,

    even though the penalty was imposed for conduct relating solely to sales of non-

    subject merchandise for a time period outside the period of review, and was not




                                       -4-
     Case 1:19-cv-00086-JCG Document 11              Filed 06/20/19   Page 5 of 6




         related in any way to SeAH’s sales or production of OCTG during the review

         period.

                                DEMAND FOR JUDGMENT

    WHEREFORE, Plaintiff respectfully requests this Court to:

     (1) Declare Commerce’s Final Results to be arbitrary and capricious, unsupported

         by substantial evidence, and otherwise not in accordance with law; and

     (2) Remand this matter to Commerce for disposition in a manner consistent with the

         judgment of this Court; and

     (3) Provide such other relief as this Court deems appropriate.


                                            Respectfully submitted,

                                            /s/Jeffrey M. Winton
                                            Jeffrey M. Winton
                                            Amrietha Nellan
                                            Jordan Fleischer

                                            LAW OFFICE OF JEFFREY M. WINTON PLLC
                                            1900 L. St., N.W., Suite 611
                                            Washington, DC 20036
                                            (202) 774-5500

                                            Attorneys for SeAH Steel Corporation


Dated: June 20, 2019




                                          -5-
      Case 1:19-cv-00086-JCG Document 11               Filed 06/20/19     Page 6 of 6


                                  CERTIFICATE OF SERVICE

     I hereby certify that a copy of the Complaint and Statutory Injunction (Form 24) are
being served on this 20th day of June 2019, by certified mail, return-receipt requested, on
the following parties:


     Hardeep K. Josan                               Alan H. Price, Esq.
     U.S. Department of Justice                     Wiley Rein LLP
     International Trade Field Office               1776 K Street, NW
     26 Federal Plaza - Room 346                    Washington, DC 20006
     Civil Division
     New York, NY 10278                             Roger B. Schagrin, Esq.
                                                    Schagrin Associates
     Joel D. Kaufman, Esq.                          900 7th Street, NW, Suite 500
     Steptoe & Johnson LLP                          Washington, DC 20001
     1330 Connecticut Avenue, NW
     Washington, DC 20036-1795                      Gregory J. Spak, Esq.
                                                    White & Case LLP
     Donald B. Cameron, Esq.                        701 13th Street, NW
     Morris, Manning & Martin, LLP                  Washington, DC 20005
     1401 I Street, NW
     Suite 600                                      Jarrod M. Goldfeder, Esq.
     Washington, DC 20005                           Trade Pacific PLLC
                                                    660 Pennsylvania Ave, SE
     J. David Park, Esq.                            Suite 401
     Arnold & Porter LLP                            Washington, DC 20003
     601 Massachusetts Avenue, NW
     Washington, DC 20001-3743

     Thomas M. Beline, Esq.
     Cassidy Levy Kent (USA) LLP
     900 19th Street, NW, Suite 400
     Washington, DC 20006


                                                                    /s/ Jeffrey M. Winton
                                                                      Jeffrey M. Winton
